UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                        §
                                                §
versus                                          §          CASE NO. 1:12-CR-31 (1)
                                                §
MARCUS RASHAWN WILLIAMS                         §

                                MEMORANDUM AND ORDER

         Pending before the court Marcus Rashawn Williams’s (“Williams”) pro se letter (#191)

in which Williams requests a copy of certain documents filed in his criminal case. Having

considered Williams’s letter and the applicable law, the court is of the opinion that Williams’s

request should be denied.

I.       Background

         On August 29, 2012, Williams pleaded guilty to (1) conspiracy to distribute and possess

with the intent to distribute five kilograms or more of cocaine HCL in violation of 21 U.S.C.

§ 846 and (2) conspiracy to launder monetary instruments in violation of 18 U.S.C. § 1956(h).

On March 4, 2013, the court sentenced Williams to 235 months’ imprisonment followed by a

five-year term of supervised release as to Count One, and 235 months’ imprisonment followed by

a three-year term of supervised as to Count Two, all to run concurrently. The court later reduced

Williams’s concurrent sentences to 188 months’ imprisonment following amendments to the United

States Sentencing Guidelines.

         Williams appealed the court’s judgment, and the United States Court of Appeals for the

Fifth Circuit dismissed his appeal as frivolous on January 22, 2014 (No. 13-40296). On March

27, 2014, Williams filed a motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his

sentence, which was opened as Civil Case No. 1:14-CV-181. On March 28, 2017, the court
entered an order adopting the United States Magistrate Judge’s Report and Recommendation to

deny Williams’s § 2255 motion. Williams again appealed the court’s order, which the Fifth

Circuit denied on February 27, 2018 (No. 17-40445). On January 16, 2019, Williams filed his

third appeal (No. 19-40030), which is currently pending before the Fifth Circuit. Williams now

asks the court to send him a copy of docket entry #s 9, 10, 11, 12, 13, 16, 26, and 29 from his

criminal case. In support of his request for court records, he states, “These documents are being

obtained for my ongoing criminal litigation in court, in which, [sic] they will be used as criminal

exhibits in [sic] my behalf.”

II.    Analysis

       Federal statutes govern the availability of court records at government expense to indigent

petitioners seeking post-conviction relief. See 28 U.S.C. § 753(f) (covering transcripts); § 2250

(covering other court records). Under § 2250, in order to obtain court records, “[t]he petitioner

must first make a showing of indigency, then ‘need and relevance.’” Wiggins v. United States,

No. 101CR49, 2005 WL 1362234, at *2 (S.D. Miss. June 3, 2005) (quoting Althouse v. Cockrell,

Nos. 3:01-CV-0779, 3:01-CV-2154, 3:01-CV-21550, 2004 WL 377049, at *2 (N.D. Tex. Feb.

13, 2004)); see Walton v. Davis, 730 F. App’x 233, 234 (5th Cir. 2018); Walker v. United States,

424 F.2d 278, 278-79 (5th Cir. 1970); Shelton v. Stephens, No. 3:16-CV-700-M-BN, 2016 WL

1464561, at *1 (N.D. Tex. Apr. 14, 2016). “A federal prisoner is not entitled to obtain copies

of court records at Government expense for the purpose of searching the record for possible

error.” Walker, 424 F.2d at 279; see United States v. Watson, No. 02-30604, 2003 WL 1109766,

at *1 (5th Cir. 2003) (holding that petitioners are “not entitled to conduct a ‘fishing expedition’

to locate possible errors”); United States v. Herrera, 474 F.2d 1049, 1049-50 (5th Cir.) (“This


                                                2
Court has consistently held that a federal prisoner is not entitled to obtain copies of court records

at the government’s expense to search for possible defects merely because he is an indigent.”),

cert. denied, 414 U.S. 861 (1973); United States v. Delgado, No. 06CR60074-08, 2012 WL

2952425, at *2 (W.D. La. July 18, 2012) (“[A]n indigent defendant has no constitutional right to

acquire a free copy of her transcript or other court records for use in a collateral proceeding.”).

       Because Williams seeks a copy of his court records at the government’s expense, he must

satisfy the requirements of § 2250. In his present filing, however, he identifies no particular need

for the court records, nor does he identify a substantial question relevant to appeal. See Frazier

v. Foxworth, 697 F. App’x 840, 841 (5th Cir. 2017); Harvey v. Andrist, 754 F.2d 569, 571 (5th

Cir.), cert. denied, 471 U.S. 1126 (1985). Moreover, Williams has no habeas application pending

before the court. See Walton, 730 F. App’x at 234 (under § 2250, upon a showing of need and

relevance, “a movant for a writ of habeas corpus is entitled to copies of court records without cost

where he has been granted leave to proceed IFP and his federal habeas motion is pending before

the court.” (citing Walker, 424 F.2d at 278-79)); United States v. Agbomire, 239 F. App’x 929,

929-30 (5th Cir. 2007) (upholding the district court’s denial of a request for copies of court

records where the defendant did not have a § 2255 petition pending). Indeed, the court’s denial

of Williams’s habeas petition, Civil Case No. 1:14-CV-181, has already been affirmed by the Fifth

Circuit. Given the lack of demonstrated need or relevance, it appears that Williams wishes merely

to go on a “fishing expedition to locate possible errors.” Watson, 2003 WL 1109766, at *1.

Accordingly, the court concludes that he is not entitled to the requested documents at the

government’s expense.




                                                 3
III.   Conclusion

       Consistent with the foregoing analysis, Williams’s request (#191) is DENIED. The Clerk

of Court is directed, however, to send him instructions for ordering copies of court records at his

       .
own expense.
       SIGNED at Beaumont, Texas, this 7th day of September, 2004.
        SIGNED at Beaumont, Texas, this 15th day of April, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                4
